DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 6/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10 and 15 have been amended.
Claims 3-5 and 12 have been cancelled.
Claim 1-2, 6-11 and 13-23  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 6-11 and 13-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a series of steps of “generating data, comparing markers, receiving data, identifying data, assigning probabilities, requesting additional data, reducing data, recalculating probabilities, selecting data, requesting inputs, outputting data, converting data, updating databases” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a processors (Applicant’s Specification [0077]), etc.) to perform steps of “generating data, comparing markers, receiving data, identifying data, assigning probabilities, requesting additional data, reducing data, recalculating probabilities, selecting data, requesting inputs, outputting data, converting data, updating databases,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, etc.) only store and retrieve information, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Dependent claim(s) 2, 6-9, 11-14 and 16-23 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pyloth (US 2013/0268203), in view of Lynch (US 2012/0247472), further in view of Loeb et al. (US 2017/0169171).

CLAIM    
As per claim , Pyloth discloses:
A system for providing diagnostic medical information (Pyloth, [0011]), the system comprising: 
one or more processors (Pyloth, [0040], [0050], [0081]); and 
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by the one or more processors (Pyloth, [0040], [0050], [0081], [0085]), causes steps to be performed comprising: 
receiving a set of patient data that comprises a symptom (Pyloth, [0080]); 
identifying potential illnesses associated with the symptom (Pyloth, [0010]); 
each of the potential illnesses being associated with a uniqueness factor that creates a deterministic number of steps in a diagnosis engine (Pyloth, [0011], [0084] iteration continues for fixed number of times); 
based on the diagnosis probabilities, requesting an additional set of patient data (Pyloth, [0011], [0010], [0081], [0084] user may want to continue the investigation further, Dialog Manger (102), optimize queries, [0093] whenever the symptoms are correlating to the particular disease, additional question (sic) are triggered, [0094] additional question is posed); 
in response to receiving the additional set of patient data, reducing the number of potential illnesses to obtain a reduced number of potential illnesses and recalculating the diagnosis probabilities for the reduced number of potential illnesses (Pyloth, [0041], [0084]); 
selecting a group of potential illnesses from the reduced number of potential illnesses (Pyloth, [0084], [0041]-[0042]); 
requesting an illness-specific input that increases a recalculated diagnosis probability 
for one or more of the group of potential illnesses (Pyloth, [0084], [0041]-[0042]); 
and outputting diagnostic medical information associated with an illness having the highest recalculated diagnosis probability in the group of potential illnesses (Pyloth, [0010], [0084], [0041]-[0042], [0087]-[0089]).


Pyloth fails to expressly disclose:
a medical instrument that generates sets of patient data by measuring medical instrument data
a comparator that compares an identifiable marker in the medical instrument data with markers in a diagnostic database associated with expected measurement data
converting the diagnostic medical information to a standardized format that is compatible with that of patient health care data in an electronic health care record (EHR) database; and 
using the standardized data to update the EHR database.


However, Lynch teaches:
a medical instrument that generates sets of patient data by measuring medical instrument data (Lynch, Figure 1 150 Home Therapy Device, [0032] in-home sleep testing 130, [0035] daily in-home titration 150)
a comparator that compares an identifiable marker in the medical instrument data with markers in a diagnostic database associated with expected measurement data (Lynch, [0032] establishes the untreated AHI and diagnostic data stored in SDM Database 102, [0036] configured to adjust treatment pressure continuously, [0037] automated adjustment)
converting the diagnostic medical information to a standardized format that is compatible with that of patient health care data in an electronic health care record (EHR) database (Lynch, [0066] the conversion application may be any set of computer instructions for converting data in one output format to a format required by the universal electronic medical record); and 
using the standardized data to update the EHR database (Lynch, [0066] the conversion application may be any set of computer instructions for converting data in one output format to a format required by the universal electronic medical record).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a medical instrument that generates sets of patient data by measuring medical instrument data,” and “a comparator that compares an identifiable marker in the medical instrument data with markers in a diagnostic database associated with expected measurement data,” etc. as taught by Lynch within the system as taught by the Pyloth with the motivation of providing improving quality and efficiency through the elimination of unnecessary care, etc. (Lynch, [0014]).

Pyloth and Lynch fail to expressly teach:
assigning diagnosis probabilities to the potential illnesses.


However, Loeb et al. teach:
assigning diagnosis probabilities to the potential illnesses (Loeb et al., [0003] each initial diagnosis of the plurality of initial diagnoses is assigned a probability).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “assigning diagnosis probabilities to the potential illnesses”, etc. as taught by Loeb et al. within the system as taught by Pyloth and Lynch with the motivation of providing identifying diagnostic and therapeutic options for medical conditions (Loeb et al., [0003]).

CLAIM 2    
As per claim 2, Pyloth and Lynch and Loeb et al. teach the system of claim  and further discloses the limitations of:
further comprising a patient interface to receive the sets of patient data (Pyloth, [0015]).


CLAIM 6   
As per claim 6, Pyloth and Lynch and Loeb et al. teach 
teach the system of claim 1 and further disclose the limitations of:
wherein the identifiable marker is comprised in an audio file (Loeb et al., [0045] ultrasound, [0049] ultrasound).


The obviousness of combining the teachings of Loeb et al. with the system as taught by Pyloth and Lynch is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Pyloth and Lynch and Loeb et al. teach 
teach the system of claim 1 and further disclose the limitations of:
wherein the medical instrument data is assigned a trust score representative of an accuracy of the medical instrument (Lynch, [0038]).


The obviousness of combining the teachings of Lynch with the system as taught by Pyloth is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Pyloth and Lynch and Loeb et al. teach the system of claim  and further discloses the limitations of:
wherein assigning diagnosis probabilities to the potential illness further comprises calculating one or more weight factors (Pyloth, [0011], [0029], [0040], [0050], and [0059]).


CLAIM 9   
As per claim 9, Pyloth and Lynch and Loeb et al. teach the system of claim  and further discloses the limitations of:
wherein assigning diagnosis probabilities to the potential illness further comprises calculating one or more relationship factors (Pyloth, [0011], [0062]-[0063], [0095]).


CLAIMS 10-11 and 13-14 
As per claims 10-11 and 13-14, claims 10-11 and 13-14 are directed to a system. Claims 10-11 and 13-14 recite the same or similar limitations as those addressed above for claims 1-2 and 6-9. Claims 10-11 and 13-14 are therefore rejected for the same reasons set forth above for claims 1-2 and 6-9.

CLAIMS 15-23 
As per claims 15-23, claims 15-23 are directed to a method. Claims 15-23 recite the same or similar limitations as those addressed above for claims 1-2 and 6-9. Claims 15-23 are therefore rejected for the same reasons set forth above for claims 1-2 and 6-9.

Response to Arguments
Applicant’s arguments filed 6/21/2022 with respect to claims 1-2, 6-11 and 13-23 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 6/21/2022.
Applicant’s arguments filed on 6/21/2022 with respect to claims 1-2, 6-11 and 13-23 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Pyloth, Lynch and Loeb et al. do not render obvious the present invention because Pyloth, Lynch and Loeb et al. do not disclose “converting the diagnostic medical information to a standardized format that is compatible with that of patient health care data in an electronic health care record (EHR) database,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 10 and 15 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Pyloth, Lynch and Loeb et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. Example 42
Applicant’s claims are not analogous to Example 42 as Applicant’s claims are not directed to the transmission of notifications when medical records are updated. Applicant’s claims do not allow remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Applicant’s claims are directed to managing personal behavior or relationships or interactions between people without more. Applicant’s argument is not persuasive. 
Information Processing Computer
Further, Applicant’s claimed invention is directed to managing personal behavior or relationships or interactions between people through the steps of “generating data, comparing markers, receiving data, identifying data, assigning probabilities, requesting additional data, reducing data, recalculating probabilities, selecting data, requesting inputs, outputting data, converting data, updating databases,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. “converting diagnostic medical information to a standardized format that is compatible with that of patient health care data in an electronic health care record (EHR) database” and “using the standardized data to update the EHR database,” etc. involves the collection and manipulation of data. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626